Mr. Justice Mercur
delivered the opinion of tne court, May 25th 1874.
This was an action by a daughter, against the executors of her father. She claimed for services which she had performed for her father after she had arrived at the age of twenty-one years. More than six years had elapsed after the last services were rendered, before suit was brought. The plaintiffs in error denied any original legal obligation to pay, and also interposed the Statute of Limitations. Hence to enable the defendant in error to recover it was necessary for her to establish,
First. An express contract to pay.
• Secondly. A clear, distinct and unequivocal acknowledgment, within six years prior to the commencement of the suit, of the existence of the debt.
Both these propositions were so distinctly declared by the learned judge, that we do not understand the plaintiff in error to complain of the charge in that respect.
The errors assigned involve the sufficiency of the evidence to justify the court in leaving it to the jury to find those facts.
1. The evidence is conflicting as to the precise sum the father agreed to pay for her services. Thomas Anderson testified, that about the forepart of June 1849, some difficulty arosd between the defendant in error and her brothers, and she expressed an intention of leaving. That her father “ told her if she would stay and do the work as she had been doing, he would give her $2.50 per week and find her clothes. She said she would stay.” She did stay.
Her mother died the 16th January 1851.
Mrs. Stoops testified that early in January 1854, the father was displeased with the defendant and told her he did not wish her to remain. That she then went upstairs to pack up her clothes. Then the father requested the witness to go and ask her if she would stay for $2.50 per week. The witness went and asked her. She replied she would not for less than $3. The witness returned and communicated this answer to the father. The negotiation resulted in his proposing to pay her $3 a week from the time she came home after Christmas, and previous to that $2.50 per week from the time her mother died. The defendant in error accepted this proposition, and remained until her marriage in November following. We think this evidence wTas clearly sufficient to justify the court in leaving to the jury to find an express agreement to pay for her services. Whether her wages were to commence in 1849 or not until the death of her mother, was for the jury to determine.
2. Sarah Cullison testified that in the summer of 1865, upon the defendant in error asking her father for money, he replied, “ he knew he had not paid her for what she had worked for him, but he would pay her from the time she was of age or worked over age.” *127John Stevens heard him tell her in June 1866, “ I will pay you wages for all you have worked for me over age.”
Henry Hahn testified that he was at Stem’s in June 1866, the father and daughter were both there. She said, “ Pap, you know I have worked hard for you over age, and that I never have got anything for it.” He said, “ Eliza, I know you have worked hard over age, and I have never paid you, hut I will pay you.” She asked him if he knew what he had promised her, and he said he did, that it was $2.50 per week from the time she came of age until after her mother’s death, and $3 after her mother’s death per week as long as she remained with him.”
This is evidence of a clear and distinct admission that he had agreed to pay for her services, from the time she became of age, naming the precise sum. It is not of an uncertain or casual remark made to a stronger. It was in a conversation between the parties, and in answer to a question put by the daughter to her father upon the precise point. With his attention thus called to it, he gave this explicit answer.
It is further evidence of an equally clear and distinct admission that he had never paid her, and of a positive promise to pay. The plaintiff in error contends that this admission made in 1866 may have been of a promise made after the services had been rendered, and as between parent and child insufficient to create a valid contract. We discover nothing in the language used to lead to that conclusion. The admission was made in a conversation when she was asking him “ to pay her some now.” In case of a distinct admission of an existing indebtedness for a specific sum, it is presumed to be a valid debt. This presumption must stand until overthrown, either by the attending circumstances or other evidence. We discover no evidence fairly leading to the conclusion claimed by the plaintiff in error. The evidence clearly justified the court in submitting to the jury to find whether the services were rendered in pursuance of an express contract on the part of the father to pay for them.
The proof of the father’s acknowledgment, within six years before suit brought, of his continued indebtedness and of his liability to pay her, was so clear that the evidence was properly submitted to the jury. The case was submitted in a very lucid manner. We discover no error either in the general ■ charge of the court, nor in the answers to the point submitted therefor.
Judgment affirmed.